Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
In the interview of 2/24/2022 the applicant noted that a main point of the invention is that the shielding gas device is meant to be placed and left on the worktable. The applicant does not seem to have recited this in the claim set of 2/2/2022 and the examiner recommends doing so (as long as the specification supports this) in future amendments. 

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection.
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. The examiner still interprets the prior art of US 20060006157 A1 Oldani, U.S. Pat. No. 7020539 to Kovacevic ("Kovacevic"), PCT Pub. No. W02015/151840 to Yoshimura ("Yoshimura"), PCT Pub. No. W001/87528 to UPDEGROVE ("UPDEGROVE "), U.S. Pat. Pub. No. 2016/0129528 to Hyatt ("Hyatt"), U.S. Pat. Pub. No. 2005/0220550 to Beier ("Beier"), U.S. Pat. Pub. No. 2018/0085860 to Krajea ("Krajea"), and U.S. Pat. Pub. No. 2011/0244651 to Zakel ("Zakel") to contain invention aspects that would be obvious to combine to arrive at the invention of the instant application. In the interview with the applicant of 2/24/2022 the applicant argued that the distinguishing characteristic of the instant application is that the shielding gas device is set down onto the worktable and left while the additive manufacturing process is being .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 9, 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20060006157A1 Oldani (hereinafter “Oldani”) in view of YOSHIMURA WO2015151840 A1 (hereinafter “YOSHIMURA”). 
Regarding Claim 1, Oldani teaches, except where struck through, A machine tool (100)  (abstract) comprising: a work table (105) (fixture 28) configured to clamp at least one workpiece (105A) (par. 27 teaches attaching and clamping is a subset of attaching), a laser head (101) (laser 36), having a powder nozzle (106) (material addition device 12; par. 34 teaches the use of powder in the apparatus disclosed by Oldani), configured to process the workpiece (105A) by applying a material to the workpiece and welding the applied material to the workpiece (105A) (par. 29 to par. 32 teach the processing of a workpiece by material addition), a laser head positioning device (machine tool 14) configured to position the laser head (101) with respect to the workpiece (105A) (par. 26 teaches machine tool 14 as being a 5-axis milling machine with a built in rotary axis 18), a shielding gas device (108) (inert gas delivery device 40) configured to be positioned on the work table (105) (inert gas delivery device 40 is part of material addition device 12 and is therefore movable by machine tool 14) (shown in figure 5 and disclosed in par. 31 as creating a cloud of gas around a processing point), and a positioning device configured to move the shielding gas device (108) in at least two directions to position the shielding gas device (108) above the workpiece (105A) on the work table (105) (par. 26 teaches machine tool 14 as being a 5-axis milling machine with a built in rotary axis 18, inert gas delivery device 40 is part of , (par. 27 and figure 2 teach a collet and spindle unit 16 that is known in the machining art to allow for the attaching and detaching of tools adapted to fit in the collet, par. 29 and figure 3 teach the material addition device 12 being attached to the machine tool 14 by the same spindle unit 16, therefore, material addition device 12 is detachable in a very well-known fashion in the machining art), and the laser head positioning device is configured to move the laser head (101) into the shielding gas device (108) (in fig. 5 the laser 36 is part of material addition device 12; par. 31 teaches the laser being targeted in a cloud 52 of inert gas).  Oldani does not teach around the workpiece (105A) and, when on the work table (105), to provide a work space (109) around the workpiece (105A) that is filled and filled with a shielding gas during processing of the workpiece (105A) by the laser head (101) nor does Oldani teach and to lower the shielding gas device (108) onto the work table (105) and over the workpiece (105A).  YOSHIMURA teaches, around the workpiece (105A) and, when on the work table (105), to provide a work space (109) around the workpiece (105A) that is filled and filled with a shielding gas during processing of the workpiece (105A) by the laser head (101) (fig. 10 teaches cover portion 120 placed onto a base part 120 par. 4 to 8 page 13 and par. 1 to 4 page 14) and to lower the shielding gas device (108) onto the work table (105) and over the workpiece (105A) (fig. 10 teaches cover portion 120 placed onto a base part 120 par. 4 to 8 page 13 and par. 1 to 4 page 14).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Oldani reference, to include around the workpiece (105A) and, when on the work table (105), to provide a work space (109) around the workpiece (105A) that is filled and filled with a shielding gas during processing of the workpiece (105A) by the laser head (101) and to lower the shielding gas device (108) onto the work table (105) and over the workpiece (105A), as suggested and taught by YOSHIMURA, for the purpose of providing an advantageous means to adjust the gas atmosphere around the powder P ejected from the laminated head 12 (par. 5 page 13).

Regarding Claim 4, Oldani teaches characterized in that the laser head (101) is provided with a tool interface and is configured to be introduced into a work spindle of the machine tool (100) via this interface (laser 36 in fig. 5 is part of material addition device 12 and par. 27 and figure 2 teach a collet and spindle unit 16 that is known in the machining art to allow for the attaching and detaching of tools adapted to fit in the collet, par. 29 and figure 3 teach the material addition device 12 being attached to the machine tool 14 by the same spindle unit 16, therefore, material addition device 12 is configured to be introducible to a work spindle, aka spindle unit 16, in a very well-known fashion in the machining art). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that characterized in that the laser head (101) is provided with a tool interface and is configured to be introduced into a work spindle of the machine tool (100) via this interface, as suggested and taught by Oldani, for the purpose of providing a means for advantageously repairing machining mistakes; replacing worn surfaces; creating wear surfaces on the leading edges of turbine blades and propellers and similar parts; filling porosities in castings and weldments; and joining parts of identical or dissimilar materials (par. 3).

Regarding Claim 5, Oldani teaches characterized in that the shielding gas device (108) is provided with a tool interface and is configured to be introduced into a work spindle (102) by way of the tool interface (inert gas delivery device 40 in fig. 5 is part of material addition device 12 and par. 27 and figure 2 teach a collet and spindle unit 16 that is known in the machining art to allow for the attaching and detaching of tools adapted to fit in the collet, par. 29 and figure 3 teach the material addition device 12 being attached to the machine tool 14 by the same spindle unit 16, therefore, material addition device 12 is configured to be introducible to a work spindle, aka spindle unit 16, in a very well-known fashion in the machining art).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include characterized in that the shielding gas device (108) is provided with a tool interface and is configured to be introduced into a work spindle (102) by way of the tool interface, as suggested and taught by Oldani, for the purpose of providing a means for advantageously repairing machining mistakes; replacing worn surfaces; creating wear surfaces on the leading edges of turbine blades and propellers and similar parts; filling porosities in castings and weldments; and joining parts of identical or dissimilar materials (par. 3).

Regarding claim 9, YOSHIMURA teaches, except where struck through, characterized in that the housing of the shielding gas device (108) comprises a supply line (110) for a shielding gas and a controllable gas valve for filling the shielding gas device with shielding gas (page 4 par. 8, 9, and 10; page 14 par. 2, the gas discharge opening 136 is connected to the cover gas discharge unit 122 via the discharge pipe 142. The cover part gas discharge part 122 is, .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Oldani reference, to include characterized in that the housing of the shielding gas device (108) comprises a supply line (110) for a shielding gas and a controllable gas valve for filling the shielding gas device with shielding gas, as suggested and taught by YOSHIMURA, for the purpose of providing a means for switching between a sealed state and an open state (page 4 par. 9).

Regarding claim 12, Oldani teaches, except where struck through, characterized by a control device (controller 22) for presetting a processing sequence (par. 27 teaches performing machining operations known in the art), comprising the steps of positioning the shielding gas device (108) with the positioning device at a first position of the work table (105) in such a way that the shielding gas device (108) encloses a first workpiece (105A) clamped on the work table (par. 29 teaches controller 22 manipulating material addition device 12 which contains inert gas delivery device 40), filling the shielding gas device (108) with shielding gas (shown in figure 5 and disclosed in par. 31 as creating a cloud of gas around a processing point), positioning the laser head (101) with the laser head positioning device into a working position in the area of the workpiece (105A) for processing (in fig. 5 the laser 36 is part of material addition device 12; par. 31 teaches the laser being targeted in a cloud 52 of inert gas), processing the workpiece (105A) with the laser head (101) in a shielding gas atmosphere (par. 31 teaches The inert gas delivery device 40 provides a stream of inert gas which creates a 52 of inert gas around the puddle 48 to facilitate joining of the melted materials in the manner commonly known in the art), moving the laser head (101) after the workpiece processing by the laser head positioning device (par. 31 teaches  By moving the material addition device 12 with respect to the workpiece 26, or vice versa, using the capabilities of the machine tool 14 and its controller 22, the puddle 48 can be moved along the surface 44 of the workpiece 26 to form a bead 54 of added material on the workpiece 26), lifting the shielding gas device (108) from the work table with the positioning device (107) (It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim, par. 27 and figure 2 teach a collet and spindle unit 16 that is known in the machining art to allow for the attaching and detaching of tools adapted to fit in the collet, par. 29 and figure 3 teach the material addition device 12 being attached to the machine tool 14 by the same spindle unit 16, therefore, material addition device 12 is detachable in a very well-known fashion in the machining art and it is therefore anticipated that the material addition device 12 can be moved onto the worktable if desired) and, a second workpiece (105A) is on the work table (105), positioning the shielding gas device (108) at a second position on the work table (105) where the second workpiece (105A) is clamped, and repeating the above mentioned steps (It would have been obvious to one of ordinary in the art at the time of the invention was made to repeat the steps on a second workpiece, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art; Par. 32 teaches that it is common and well known in the machining art to remove a workpiece after processing and to install a new workpiece).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to The machine tool (100) according to claim 1, characterized by a control device for presetting a processing sequence, comprising the steps of positioning the shielding gas device (108) with the positioning device at a first position of the work table (105) in such a way that the shielding gas device (108) encloses a first workpiece (105A) clamped on the work table, filling the shielding gas device (108) with shielding gas, positioning the laser head (101) with the laser head positioning device into a working position in the area of the workpiece (105A) for processing, processing the workpiece (105A) with the laser head (101) in a shielding gas atmosphere, moving the laser head (101) after the workpiece processing by the laser head positioning device, lifting the shielding gas device (108) from the work table with the positioning device (107) and, if a second workpiece (105A) is on the work table (105), positioning the shielding gas device (108) at a second position on the work table (105) where the second workpiece (105A) is clamped, and repeating the above mentioned steps, as suggested and taught by Oldani, for the purpose of providing a means to allow for the operations of adding material, measurement, and machining can be repeated (par. 32).

Regarding claim 13, Oldani teaches, except where struck through, A method of additive and subtractive processing with a machine tool (100) (abstract), comprising the steps of: positioning a shielding gas device (108) with a positioning device (par. 29 teaches controller 22 manipulating material addition device 12 which contains inert gas delivery device 40), that is configured to move the shielding gas device (108) in at least two directions (par. 26 teaches machine tool 14 as being a 5-axis milling machine with a built in rotary axis 18, inert gas delivery device 40 is part of material addition device 12 and is therefore movable by machine and from which the shielding gas device (108) is detachable (par. 27 and figure 2 teach a collet and spindle unit 16 that is known in the machining art to allow for the attaching and detaching of tools adapted to fit in the collet, par. 29 and figure 3 teach the material addition device 12 being attached to the machine tool 14 by the same spindle unit 16, therefore, material addition device 12 is detachable in a very well-known fashion in the machining art), (It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim, par. 27 and figure 2 teach a collet and spindle unit 16 that is known in the machining art to allow for the attaching and detaching of tools adapted to fit in the collet, par. 29 and figure 3 teach material addition device 12 contains inert gas delivery device 40 and the material addition device 12 being attached to the machine tool 14 by the same spindle unit 16, therefore, material addition device 12 is detachable in a very well-known fashion in the machining art and it is therefore anticipated that the material addition device 12 can be moved onto the worktable if desired; (par. 27 and figure 2 teach a collet and spindle unit 16 that is known in the machining art to allow for the attaching and detaching of tools adapted to fit in the collet, par. 29 and figure 3 teach the material addition device 12 being attached to the machine tool 14 by the same spindle unit 16, therefore, material addition device 12 is detachable in a very well-known fashion in the machining art), position within the gas shielding device (108) in the region of the workpiece (105A) (in fig. 5 the laser 36 is part of material addition device 12; par. 31 teaches the laser being targeted in a cloud 52 of inert gas), additively processing the workpiece (105A) by laser build-up welding with the laser head (101) under a shielding gas atmosphere within the gas shielding device (108) (par. 6 to 11 teach the apparatus and method of Oldani is used to build up a surface of a workpiece while  par. 31 teaches The inert gas delivery device 40 provides a stream of inert gas which creates a cloud 52 of inert gas around the puddle 48 to facilitate joining of the melted materials in the manner commonly known in the art), moving the laser head (101) after the workpiece processing with the laser head positioning device (par. 31 teaches  By moving the material addition device 12 with respect to the workpiece 26, or vice versa, using the capabilities of the machine tool 14 and its controller 22, the puddle 48 can be moved along the surface 44 of the workpiece 26 to form a bead 54 of added material on the workpiece 26), lifting the shielding gas device (108) from the work table (105) with the positioning device (It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim, par. 27 and figure 2 teach a collet and spindle unit 16 that is known in the machining art to allow for the attaching and detaching of tools adapted to fit in the collet, par. 29 and figure 3 teach the material addition device 12 being attached to the machine tool 14 by the same spindle unit 16, therefore, material addition device 12 is detachable in a very well-known fashion in the machining art and it is therefore anticipated that the material addition device 12 can be moved onto the worktable if desired), and subtractively machining the workpiece (105A), e.g. by drilling, turning or milling, before or after the complete cooling of the workpiece (105A) (par. 3 to 11, par. 29, par. 32 teach machining the built up workpiece of Oldani; claims 7 to 11 .  Oldani does not teach on a work table (105) at a first position of the work table (105) and over a first workpiece (1 05A) clamped on the work table (105) at the first position in such a way that the shielding gas device provides a work space (109) around a first workpiece (105A) nor does Oldani teach filling the work space (109) of the shielding gas device (108) with shielding gas.  YOSHIMURA teaches, on a work table (105) at a first position of the work table (105) and over a first workpiece (105A) clamped on the work table (105) at the first position in such a way that the shielding gas device provides a work space (109) around the a first workpiece (105A) (fig. 10 teaches cover portion 120 placed onto a base part 120 par. 4 to 8 page 13 and par. 1 to 4 page 14) and filling the work space (109) of the shielding gas device (108) with shielding gas (fig. 10 teaches cover portion 120 placed onto a base part 120 par. 4 to 8 page 13 and par. 1 to 4 page 14).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Oldani reference, to include on a work table (105) at a first position of the work table (105) and over a first workpiece (1 05A) clamped on the work table (105) at the first position in such a way that the shielding gas device provides a work space (109) around the a first workpiece (105A) and filling the work space (109) of the shielding gas device (108) with shielding gas, as suggested and taught by YOSHIMURA, for the purpose of providing an advantageous means to adjust the gas atmosphere around the powder P ejected from the laminated head 12 (par. 5 page 13).

Regarding claim 14, Oldani teaches, The method for the additive and subtractive processing of a workpiece (105A) on a machine tool (100) according to claim 13, further comprising the steps of: positioning the shielding gas device (108) on the work table (105) at a second position of the work table (105) and over a second workpiece (105a) clamped on the work table (105) at the second position in such a way that the shielding qasr device (108) provides a work space (109) around the second workpiece (105A), 5Serial No. 16/305,739Docket No. 2014-014 (207008PCUS) filling the work space (109) of the shielding gas device (108) at the second position with shielding gas, positioning the laser head (101) with the laser head positioning device in a second working position in the region of the second workpiece (105A) within the gas shielding device (108) at the second position, additively processing the second workpiece (105A) by laser build-up welding with the laser head (101) under a shielding gas atmosphere within the gas shielding device (108) at the second position, moving the laser head (101) after the second workpiece processing with the laser head positioning device, lifting the shielding gas device (108) at the second position from the work table (105) with the positioning device, and subtractively machining the second workpiece (105A), e.g. by drilling, turning or milling, before or after the complete cooling of the second workpiece (105A) (It would have been obvious to one of ordinary in the art at the time of the invention was made to repeat the steps on a second workpiece, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art; Par. 32 teaches that it is common and well known in the machining art to remove a workpiece after processing and to install a new workpiece because this is common practice in production when making multiple parts on a given machine).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that The method for the additive and subtractive processing of a workpiece (105A) on a machine tool (100) according to claim 13, further comprising the steps of: positioning the shielding gas device (108) on the work table (105) at a second position of the work table (105) and over a second workpiece (105a) clamped on the work table (105) at the second position in such a way that the shielding qasr device (108) provides a work space (109) around the second workpiece (105A), 5Serial No. 16/305,739Docket No. 2014-014 (207008PCUS) filling the work space (109) of the shielding gas device (108) at the second position with shielding gas, positioning the laser head (101) with the laser head positioning device in a second working position in the region of the second workpiece (105A) within the gas shielding device (108) at the second position, additively processing the second workpiece (105A) by laser build-up welding with the laser head (101) under a shielding gas atmosphere within the gas shielding device (108) at the second position, moving the laser head (101) after the second workpiece processing with the laser head positioning device, lifting the shielding gas device (108) at the second position from the work table (105) with the positioning device, and subtractively machining the second workpiece (105A), e.g. by drilling, turning or milling, before or after the complete cooling of the second workpiece (105A), as suggested and taught by Oldani, for the purpose of providing a means to allow for the operations of adding material, measurement, and machining can be repeated (par. 32).

Claims 2, 3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20060006157A1 Oldani (hereinafter “Oldani”) in view of YOSHIMURA WO2015151840 A1 (hereinafter “YOSHIMURA”) in view of UPDEGROVE  WO 01/87528A2 (hereinafter “UPDEGROVE ”).
Regarding claim 2, Oldani and YOSHIMURA teaches, The machine tool (100) according to claim 1 as discussed above.  Oldani and YOSHIMURA do not teach characterized in that the shielding gas device (108) comprises an induction coil (111) for heating the workpiece (105A).  UPDEGROVE teaches, characterized in that the shielding gas device (108) (gas shroud (shield) 18) comprises an induction coil (111) (induction heating coil 14) for heating the workpiece (105A) (UPDEGROVE article 20 page 8 par. 2).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Oldani and YOSHIMURA references, to include characterized in that the shielding gas device (108) comprises an induction coil (111) for heating the workpiece (105A), as suggested and taught by UPDEGROVE , for the purpose of providing an advantage to add a heating element to a shielding gas device on a welding or laser sintering process to preheat the part being welded to or sintered to a temperature just below the melting or sintering point of the material such that the laser adequately raise the localized material temperature above the melting or sintering point of the material.  It can also be advantageous to add a heating element to a shielding gas device to create a reduction of thermal gradients lessens the impact of the heat from welding on the heat affected zone (UPDEGROVE pages 4 and 5).

Regarding claim 3, UPDEGROVE  teaches, characterized in that the induction coil (111) is arranged in the shielding gas device (108) in such a way that when the shielding gas device (108) (gas shroud (shield) 18)  is placed on the work table (105) (motion system 15 is analogous to a work table by its disclosure on page 8 par. 2) by the positioning device (UPDEGROVE  page 8, motion system 15; page 9, The motion system whose path is set by the control system is at least a 3-axis, preferably a 4 or 5-axis motion system to provide the detailed motion required for various complex welding area surfaces), the workpiece (105A) (article 20) is surrounded circumferentially by the induction coil (111) (page 10, an induction heating coil was placed around the blade tip).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Oldani reference, to include characterized in that the induction coil (111) is arranged in the shielding gas device (108) in such a way that when the shielding gas device (108) is placed on the work table (105) by the positioning device, the workpiece (105A) is surrounded circumferentially by the induction coil (111), as suggested and taught by UPDEGROVE , for the purpose of providing for the purpose of providing an advantage to design a movable gas shielding device to allow for precise placement over a work piece and it is advantageous to place an induction coil inside the gas shielding device to allow for preheating of a work piece to add a heating element to a shielding gas device to create a reduction of thermal gradients lessens the impact of the heat from welding on the heat affected zone (UPDEGROVE  pages 4 and 5).

Regarding claim 11, Oldani and YOSHIMURA do not teach characterized in that the shielding gas device (108) comprises a clamping mechanism (115) configured to clamp the shielding gas device (108) in stationary fashion on the work table (105).  UPDEGROVE  teaches, characterized in that the shielding gas device (108) comprises a clamping mechanism (115) configured to clamp the shielding gas device (108) in stationary fashion on the work table (105) (page 8 par. 2 teaches mounting stage 16 to a workpiece utilizing a clamp).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Oldani and YOSHIMURA references, to include characterized in that the shielding gas device (108) comprises a clamping mechanism (115) configured to clamp the shielding gas device (108) in stationary fashion on the work table (105), as suggested and taught by UPDEGROVE , for the purpose of providing a means to allow for a fixture to be fixtured by mounting on a stage 16 in a very precise manner (page 8 par. 2).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20060006157A1 Oldani (hereinafter “Oldani”) in view of YOSHIMURA WO2015151840 A1 (hereinafter “YOSHIMURA”) in view of KRAJCA US2018/0085860A1 (hereinafter “KRAJCA”)
Regarding claim 7, Oldani and YOSHIMURA do not teach characterized in that the positioning device for moving and positioning the shielding gas device is designed as a gripping device (107) with a gripping arm (107a), configured to pick up, move and position the shielding gas device (108).  KRAJCA teaches, characterized in that the positioning device (robotic arm 100; par. 23) for moving and positioning the shielding gas device (shroud 110) is designed as a gripping device (107) with a gripping arm (107a) (par. 18 and par. 19 teach the laser end effector of KRAJEA as being attached to the robotic arm, of which gripping is a subset of attaching), configured to pick up, move and position the shielding gas device (108) (par. 27 teaches the laser effector and shroud of KRAJCA being moved by the robotic arm 103).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Oldani and YOSHIMURA references, to include characterized in that the positioning device for moving and positioning the shielding gas device is designed as a gripping device (107) with a gripping arm (107a), configured to pick up, move and position the shielding gas device (108), as suggested and taught by KRAJCA, for the purpose of providing an advantageous means to allow for a laser 

Regarding claim 8, Oldani and YOSHIMURA do not teach characterized in that the gripping device (107) is arranged on the housing of the laser head (101).  KRAJCA teaches, characterized in that the gripping device (107) is arranged on the housing of the laser head (101) (KRAJCA par. 18, par. 24, and fig. 1 teach the laser end effector 105 are attached to robotic arm 103; to attach a laser head unit to a positioning device head it is obvious that the gripping device will be in mechanical communication with the laser head wherein the laser head device is gripped by friction from fasteners, dovetail connections common in the art or other means to grip the laser head).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Oldani and YOSHIMURA references, to include characterized in that the gripping device (107) is arranged on the housing of the laser head (101), as suggested and taught by KRAJCA, for the purpose of providing a means for Laser operations may be performed by a laser end effector attached to a robotic arm (par. 18).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20060006157A1 Oldani (hereinafter “Oldani”) in view of YOSHIMURA WO2015151840 A1 (hereinafter “YOSHIMURA”) in view of ZAKEL US20110244651A1 (hereinafter “ZAKEL”). 
Regarding claim 10, Oldani and YOSHIMURA do not teach characterized in that an elastic seal (108B) is provided on the underside of the shielding gas device (108) configured to seal a contact surface between the shielding gas device (108) positioned on the work table (105) and the work table (105).  ZAKEL teaches, except where struck through, characterized in that an elastic seal (108B) (ZAKEL par. 43, elastic seal 26) is provided on the underside of the shielding gas device (108) (see ZAKEL figure 1 below) configured to seal a contact surface between the shielding gas device (108) positioned on the work table (105) and the work table (105) (paragraph 43 teaches sealing to a working surface).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Oldani and YOSHIMURA references, to include characterized in that an elastic seal (108B) is provided on the underside of the shielding gas device (108) configured to seal a contact surface between the shielding gas device (108) positioned on the work table (105) and the work table (105), as suggested and taught by ZAKEL, for the purpose of providing a means to create a process space 25 formed between the receiving frame 11 and the holding clamp 13 is sealed at its circumference with respect to the environment by an elastic seal 26 (par. 43).

    PNG
    media_image1.png
    541
    668
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763